Citation Nr: 1031206	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1964 to November 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Additional evidence was received subsequent to the certification 
of the appeal to the Board.  Although no waiver accompanied the 
submission, the Board may proceed with adjudication in this case, 
given the entirely favorable disposition herein.  


FINDINGS OF FACT

1.  The record demonstrates that the Veteran participated in 
Operation Swift Play and was subject to hostile fire during his 
active duty.

2.  There is a diagnosis of PTSD due to the Veteran's exposure to 
hostile fire from his active duty.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify has been substantially complied with in this 
case.  As the Board herein grants the claim, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence is obviated.

II.  Discussion

The Veteran is claiming service connection for PTSD.  
Specifically, he contends to have been exposed to hostile fire 
while serving in the Republic of Vietnam.  He recalls being 
afraid all the time and presently relives memories of these 
events.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2009).

Specifically regarding PTSD claims, the record must establish a 
diagnosis 
in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria 
of the Diagnostic and Statistical Manual of Mental Disorders, 
(4th ed. 1994), (DSM-IV)).

The regulations pertaining to PTSD claims have been recently 
amended, effective July 13, 2010.  Such revisions liberalize, in 
certain circumstances, the evidentiary standard for establishing 
the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843 (2009)(to be 
codified at 38 C.F.R. § 3.304(f)(3)).

The Board finds that based on the evidence of record entitlement 
to service connection for PTSD is warranted.  As will be 
explained below, the Veteran has a current diagnosis of PTSD, the 
record establishes in-service stressor incidents that are 
consistent with the places, types, and circumstances of service, 
and contains a nexus opinion from a VA psychologist.

In this case, the Veteran's stressors, involving a fear of 
hostile military activity, are consistent with the places, types, 
and circumstances of service.  38 U.S.C.A. § 1154(a).  
Specifically, the Veteran served aboard the U.S.S. Washtenaw 
County and the U.S.S. Merrick.  From July 1968 to August 1968, 
and from September 1968 to October 1968, he participated in 
Operation Swift Play and Operation Swift Play II, respectively.  
Administrative remarks contained in his personnel file indicate 
that the Veteran was subject to hostile fire during these 
operations.  

The record here also demonstrates that the Veteran has a current 
diagnosis of PTSD.  Specifically, a March 2007 VA PTSD evaluation 
by a VA psychologist provided such diagnosis, which was noted to 
conform to DSM-IV.  The examiner reported that due to the 
Veteran's persistent re-experiencing, and persistent distressing 
recollections of the traumatic event, his intense psychological 
distress at exposure to internal and external cues symbolizing or 
resembling the distressing event, and other symptoms associated 
with diagnostic criteria, the Veteran met the criteria for a PTSD 
diagnosis.  

Therefore, as the criteria for service connection under 38 CFR § 
3.304(f)(3) have been met, this claim must be granted.  Again, 
the record demonstrates that the claimed stressor relating to 
hostile military activity was consistent with the Veteran's 
active service, and that the Veteran has a confirmed diagnosis of 
PTSD based, at least in part, on that stressor.  Thus, the claim 
must be granted.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been appropriately applied.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


